Court of Appeals
of the State of Georgia

                                       ATLANTA,____________________
                                                  April 06, 2016

The Court of Appeals hereby passes the following order:

A16A0785. IN RE: ESTATE OF CLAUDETTE C. MARCHAND.

      This appeal is from the Probate Court of Coweta County’s order confirming an
arbitration decision. Under OCGA § 15-9-123 (a), a party in a civil case in a probate
court, as defined in OCGA § 15-9-120 (2), may appeal the probate court’s decision
to the Court of Appeals or the Supreme Court. However, it appearing that the Probate
Court of Coweta County does not meet that definition contained in OCGA § 15-9-120
(2), this appeal should have been filed in the Superior Court of Coweta County.
OCGA § 5-3-2 (a). “The 1983 Constitution of the State of Georgia, Article VI,
Section I, Paragraph VIII provides, ‘Any court shall transfer to the appropriate court
in the state any civil case in which it determines that jurisdiction or venue lies
elsewhere.’” Bosma v. Gunter, 258 Ga. 664 (373 SE2d 368) (1988). Accordingly,
this appeal is hereby TRANSFERRED to the Superior Court of Coweta County.

                                       Court of Appeals of the State of Georgia
                                                                            04/06/2016
                                              Clerk’s Office, Atlanta,____________________
                                              I certify that the above is a true extract from
                                       the minutes of the Court of Appeals of Georgia.
                                              Witness my signature and the seal of said court
                                       hereto affixed the day and year last above written.


                                                                                       , Clerk.